Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2018

                                   No. 04-18-00857-CV

                                       IN RE B.V.,

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00239
                       Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
      The notification of late record filed by Delcine Benavides is hereby NOTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court